DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No.US 10,925,108. This is a statutory double patenting rejection.

Instant application: 17/248,860

receiving, from a base station, system information including configuration information on a supplementary uplink on (SUL) of a cell associated with the base station, and information on an offset applied to a timing advance, wherein an uplink of the cell and the SUL are configured for one downlink of the cell;
 determining a transmission timing for an uplink signal to be transmitted on the SUL, based on the information on the offset applied to the timing advance; and transmitting, to the base station, the uplink signal on the SUL, based on the determined transmission timing.  



receiving, from a base station, system information including configuration information on a supplementary uplink (SUL) of a cell associated with the base station, and information on an offset applied to a timing advance, wherein an uplink of the cell and the SUL are configured for one downlink of the cell;
 determining a transmission timing for an uplink signal to be transmitted on the SUL, based on the information on the offset applied to the timing advance; and 
transmitting, to the base station, the uplink signal on the SUL, based on the determined transmission timing.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Son et al. (US 2019/0215861).

With regard to claim 1, Son teaches (see figure 5B and figure 6B): A method performed by a terminal in a wireless communication system, the method comprising: 
receiving, from a base station, system information including configuration information on a supplementary uplink (SUL/SCell: paragraphs 302-303) on (SUL) of a cell associated with the base station (paragraphs 101-109), and information on an offset applied to a timing advance wherein an uplink of the cell and the SUL are configured for one downlink of the cell (see paragraphs 101-109, 152-156, 174-176 and 303-309: steps 5012-5014 for Scell and stag information.  Paragraphs 303-311 describe information in Scell and stag fields:  

[0302] SCell configuration consist of following information: center frequency of the SCell, BWP information, SCellIndex etc.
[0303] Supplemental uplink configuration consist of following information: center frequency of the supplemental uplink, associated serving cell (if absent, the SUL is associated with PCell downlink), uplinkIndex etc. associated serving cell is indicated by SCellIndex, and the SUL is associated with the DL of the indicated serving cell. Being associated with DL of a serving cell means that pathloss of the serving cell is used in calculating the uplink transmission power, and PDCCH/DCI for the SUL can be transmitted from the associated serving cell.
[0304] TAG is the Timing Advance Group. Timing Advance Group is a group of Serving Cells that is configured by RRC and that, for the cells with an UL configured, using the same timing reference cell and the same Timing Advance value. A Timing Advance Group containing the SpCell of a MAC entity is referred to as PTAG, whereas the term STAG refers to other TAGs.

Examiner note: Son’s offset is based on Subcarrier spacing (see table 1 in paragraph 311), which is similar applicant specification determination of offset (table 4: paragraph 163).  

    PNG
    media_image1.png
    171
    367
    media_image1.png
    Greyscale
) ;
determining a transmission timing for an uplink signal to be transmitted on the SUL, based on the information on the offset applied to the timing advance ( see step 5018 or steps 608-609: paragraphs 115-119,  147-149, and 173-176: determining T_TA.  
[0117] UE determines T_TA using the 1st or 2nd method 5018. If the ra-Preamble indicated in PDCCH order was all 0s (preamble was selected by the first way), 1st method is applied. If the ra-Preamble indicated in PDCCH order was not all 0s (dedicate preamble was selected by the second way), 2nd method is applied.
[0118] In the 2nd method, T_TA is determined based on the smallest SCS of UL BWPs of SCells of the TAG where preamble was transmitted (or random access is being performed). If an UL BWP is configured with two SCSs, smaller SCS is considered as the SCS of the UL BWP.
[0147] As shown in FIG. 10, UE shall transmits uplink frame i T_TA before the downlink frame i where T_TA (amount of transmission timing adjustment) is equal to (N_TA+N_TA,offset)*Tc. N_TA (N.sub.TA) is an integer or a number to derive the amount of timing adjustment. In this application, N.sub.TA is notated as N_TA.
 [0149] To determine T_TA of a TAG, one of three methods can be applied.  ); and
transmitting, to the base station, the uplink signal on the SUL, based on the determined transmission timing ( see step 5019 or step 610: paragraphs 117-119 and 174-176: [0119] UE performs UL transmission in UL BWPs of SCells of STAG using the determined T_TA 5019. ).  


    PNG
    media_image2.png
    542
    502
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    604
    769
    media_image3.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jiang et al. (US 2020/0337011: see figures 13-14)
 

    PNG
    media_image4.png
    536
    584
    media_image4.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



1/15/2022

/MARCUS SMITH/Primary Examiner, Art Unit 2419